Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
2.	Applicant’s amendment filed September 26, 2022. Claims 1-28 have been presented for examination. Applicant’s amendment has been fully considered and entered.
Claim Interpretation
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
4.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “circuitry” and “pulser circuits”,  in claims 1, 5-7 and 25-28.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Double Patenting
5.       Claims 1-28 of this application is patentably indistinct from claims 1-20 of Application No. 17/028847.  Pursuant  to 37 CFR 1.78(e) or pre-AIA  37 CFR 1.78(b), when two or more applications filed by the same applicant contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claim Rejections - 35 USC § 103
6.       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
7.         The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.       This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
9.       Claims 1-5 and 8-28 are rejected under 35 U.S.C. 103(a) as being unpatentable over Keilaf (US 2018/0143324 A1) (hereinafter Keilaf) in view of LaChapelle (US 2018/0284245 A1) (hereinafter LaChapelle).

               Regarding claim 1, Keilaf discloses a light detection and ranging (lidar) device comprising: a plurality of light emitters (para 213, LIDAR system includes a vertical-cavity surface-emitting laser (VCSEL) array or light emitters array, para 418, LIDAR include one or more individual emitters) configured to emit light pulses into an environment of the lidar device in a plurality of different emission directions (para 236,  FIGS. 9A and 9B, LIDAR 900  include pulse emitters 910 for emitting pulses); 
a plurality of detectors, wherein each detector in the plurality of detectors is configured to detect reflections of light pulses emitted by a corresponding light emitter in the plurality of light emitters and received from the environment of the lidar device (para 429, controller 2360 may determine, based on the preliminary detection-information generated by the plurality of detectors, para 13, light receive from plurality of detectors, signal indicative of light reflections from area while deflector is in the particular position).
Keilaf specifically fails to disclose a controller configured to (i) determine a pulse energy plan based on one or more regions of interest in the environment of the lidar device and a thermal budget, wherein the pulse energy plan specifies a pulse energy level for each light pulse emitted by each light emitter in the plurality of light emitters and (ii) control emissions of the plurality of light emitters based on the pulse energy plan.
In analogous art, LaChapelle discloses a controller configured to (i) determine a pulse energy plan based on one or more regions of interest in the environment of the lidar device and a thermal budget, wherein the pulse energy plan specifies a pulse energy level for each light pulse emitted by each light emitter in the plurality of light emitters and (ii) control emissions of the plurality of light emitters based on the pulse energy plan (Abstract, The adjusting includes measuring energy levels of return light pulses emitted from the lidar system, para 47, values of pulse energy of the output beam 125 include approximate values of 0.1 μJ, 1 μJ, 10 μJ, 100 μJ, and 1 mJ, para 131, Measuring energy level corresponds to power or energy of returned light pulse, para 07, adjust measure energy levels of return light pulses emitted from the lidar system and scattered by targets).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of LIDAR technology to detect objects in the surrounding environment disclosed by Keilaf to adjusting energy levels of return light pulses emitted from the lidar system and scattered by targets as taught by LaChapelle to use lidar system includes a light source configured to emit light pulses, a scanner configured to direct the light pulses to scan a field of regard of the lidar system, and a receiver configured to detect the light pulses scattered by one or more targets to generate signals indicative of positions of the one or more targets relative to the vehicle [LaChapelle, paragraph 0016].
Regarding claim 2, Keilaf discloses the lidar device of claim 1, wherein the pulse energy plan specifies a pulse energy level for each light pulse from among at least a first pulse energy level and a second pulse energy level, and wherein the second pulse energy level is higher than the first pulse energy level (para 131, LIDAR system 100  illuminating field of view 120 with light pulses. The light pulses parameters: pulse duration, instantaneous power, average power, pulse power intensity, para 186, scanning of field of view light pulses in different intensities projected).
Regarding claim 3, Keilaf discloses the lidar device of claim 2, wherein the controller is further configured to determine a range of directions that covers at least a portion of the one or more regions of interest, wherein the pulse energy plan specifies the second pulse energy level for at least some light pulses emitted in emission directions within the range of directions, and wherein the pulse energy plan specifies the first pulse energy level for other light pulses (para 187, LIDAR system 100 may be operable to generate a different number of pulses in each frame, para 246, LIDAR system to concentrate more energy, para 301, cumulative light energy may enable an increased detection distance).
Regarding claim 4, Keilaf discloses the lidar device of claim 3, wherein the range of directions encompasses at least one of a range of azimuthal angles or a range of elevation angles (para 313, dimensions of a pixel given using a solid angle, or two angles of its angular size (e.g., ϕ and θ), para 107, IDAR system used for detecting a plurality of objects in an environment of a vehicle or within a predefined horizontal range (e.g., 25°, 50°, 100°, 180°, etc.), and up to a predefined vertical elevation (e.g., ±10°, ±20°, +40°−20°, ±90° or 0°-90°), para 365, light deflector 114 (e.g., an angular orientation of the deflector, an angle of rotation of the deflector along two or more axes, etc.) in order to change an angle of deflection).
Regarding claim 5, Keilaf discloses the lidar device of claim 2, wherein the circuitry comprises a plurality of pulser circuits, and wherein each pulser circuit is configured to power a respective set of one or more light emitters in the plurality of light emitters (para 201, scanning unit 104B, and/or by control of the laser transmission timing, and/or the detection  circuit enabling timing, para 421, controller 2360 may be connected to the light-source 2310 in different ways, such as by electrical circuitry).
Keilaf specifically fails to disclose controlling the emission of the plurality of light emitters based on the pulse energy plan comprises controlling circuitry configured to power the plurality of light emitters.
In analogous art, LaChapelle discloses controlling the emission of the plurality of light emitters based on the pulse energy plan comprises controlling circuitry configured to power the plurality of light emitters (Abstract, The adjusting includes measuring energy levels of return light pulses emitted from the lidar system, para 131, Measuring energy level corresponds to power or energy of returned light pulse, para 07, adjust measure energy levels of return light pulses emitted from the lidar system and scattered by targets, para 61, controller 150  cause light source 110 to adjust frequency, period, duration, pulse energy, peak power, average power, or wavelength of optical pulses produced by the light source 110).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of LIDAR technology to detect objects in the surrounding environment disclosed by Keilaf to adjusting energy levels of return light pulses emitted from the lidar system and scattered by targets as taught by LaChapelle to use lidar system includes a light source configured to emit light pulses to detect the light pulses scattered by one or more targets to generate signals indicative of positions of targets relative to the vehicle [LaChapelle, Abstract].
Regarding claim 8, Keilaf discloses the lidar device of claim 1, further comprising an actuator configured to scan a pointing direction of the lidar device through a range of angles by rotating the plurality of light emitters and the plurality of detectors about an axis of rotation, wherein the range of angles comprises a range of azimuthal angles about an axis of rotation (para 107, IDAR system used for detecting plurality of objects in an environment of vehicle or within predefined horizontal range (e.g., 25°, 50°, 100°, 180°, etc.), and up to predefined vertical elevation (e.g., ±10°, ±20°, +40°−20°, ±90° or 0°-90°, para 116,  light deflector in order to scan the field of view and “pivoting” includes rotating of an object  about one or more axis of rotation, para 365, light deflector 114 (e.g., angular orientation of the deflector, angle of rotation of deflector along two or more axes, etc.) in order to change angle of deflection).
Regarding claim 9, Keilaf discloses the lidar device of claim 8, wherein the range of azimuthal angles about the axis corresponds to a complete rotation about the axis (para 154, Fig. 3D, LIDAR system with a rotation mechanism for synchronically rotating one or more light sources or one or more sensors, para 365, light deflector 114 (e.g., an angular orientation of the deflector, an angle of rotation of the deflector along two or more axes, etc.) in order to change an angle of deflection).
Regarding claim 10, Keilaf discloses the lidar device of claim 9, wherein the pointing direction of the lidar device remains at a fixed elevation angle relative to the axis of rotation during the complete rotation about the axis (para 365, light deflector 114 (e.g., an angular orientation of the deflector, an angle of rotation of the deflector along two or more axes, etc.) in order to change an angle of deflection, para 814, operable to pivot about two axes of rotation).
Regarding claim 11, Keilaf discloses the lidar device of claim 10, wherein the plurality of different emission directions comprises one or more emission directions above the pointing direction, one or more emission directions below the pointing direction, one or more emission directions to the left of the pointing direction, and one or more emission directions to the right of the pointing direction (para 110, LIDAR system may be achieved by moving or pivoting a light deflector to deflect light in differing directions toward different parts of the field of view, para 815, actuators include a first pair of actuators that may be opposite to each other along a first directions and a second pair of actuators that may be opposite to each other along a second directions).
Regarding claim 12, Keilaf discloses the lidar device of claim 1, wherein the optical system comprises a telecentric lens, and wherein the pointing direction of the lidar device corresponds to an optical axis of the telecentric lens (para 115, deflector may include a plurality of optical components, such as at least one reflecting element (e.g. a mirror), at least one refracting element (e.g. a prism, a lens), and deflector movable, to cause light deviate to differing degrees (e.g. discrete degrees, or over a continuous span of degrees), para 139, LIDAR system 100 may include one or more optical components (e.g. lens, collimator)).
Regarding claim 13, Keilaf discloses the lidar device of claim 1, wherein the controller is further configured to determine the thermal budget based on a temperature in the environment of the lidar device (para 577, deflector determined reasons for diversions (e.g., vibrations, hysteresis, temperature effects), para 753, processor 118  receive information, via one or more temperature sensors, indicating temperature of one or more components exceeds threshold temperature and threshold temperature determined dynamically may be a static, preset value).
Regarding claim 14, Keilaf discloses the lidar device of claim 13, wherein the thermal budget is increased when the temperature in the environment is below a threshold ambient temperature, and wherein utilizing the increased thermal budget heats the light emitters to maintain a consistent light-emitter temperature (para 754, temperature threshold determined dynamically, and modified and  pertain to other temperature -based parameters (e,g, change of temperature over time).
Regarding claim 15, Keilaf discloses the lidar device of claim 13, wherein the controller is further configured to determine the thermal budget based on a cloud cover in the environment of the lidar device or a status of a thermoelectric heater or thermoelectric cooler of the lidar device (para 756, processor 5370  receive temperature information and process received information to determine if' the temperature exceeds a threshold temperature. If threshold temperature is exceeded (e.g., during scanning cycle), temperature processor 5370  communicate with light-source controller 5360 to modify illumination ratio).
Regarding claim 16, Keilaf discloses the lidar device of claim 1, wherein the controller is further configured to debias the at least one of the plurality of detectors when the pointing direction of the lidar device is outside of the range of angles (para 756, If threshold temperature is exceeded (e.g., during scanning cycle), temperature processor 5370  communicate with light-source controller 5360 to modify illumination ratio, para 766, If the component temperature is greater than or equal to the threshold temperature, processor 118 may modify the scene projection scheme).
Regarding claim 17, Keilaf discloses the lidar device of claim 1, wherein the controller is further configured to determine the one or more regions of interest based on map data (FIG. 2, flow chart detecting objects in a regions of interest using a LIDAR system, para 10, scan the field of view; obtain identification of distinct regions of interest in the field of view, para 13, deflector to deflect light from plurality of light along plurality of outbound paths, towards plurality of regions forming field of view).
Regarding claim 18, Keilaf discloses the lidar device of claim 1, wherein the controller is further configured to determine the one or more regions of interest based on data from auxiliary sensors of the lidar device (FIG. 52, flow chart for detecting objects in a regions of interest using a LIDAR system, para 160, detection elements 402  grouped into a plurality of regions 404  are geometrical locations or environments within sensor 116 (e.g. within detector array 400)—and shaped in different shapes (e.g. rectangular, squares, rings, and so on, or in any other shape)).
Regarding claim 19, Keilaf discloses the lidar device of claim 1, wherein the controller is further configured to determine the thermal budget based on one or more efficiencies of the light emitters  (para 756, processor receive temperature information and if' temperature exceeds threshold temperature. If threshold temperature exceeded (e.g., during scanning cycle), temperature processor 5370  communicate with light-source controller 5360 to modify illumination ratio).
Regarding claim 20, Keilaf discloses the lidar device of claim 1, wherein the controller is further configured to determine the one or more regions of interest based on a location of the horizon relative to a vehicle associated with the lidar device (para 196, areas identified as regions of an area above the horizon and objects in the field of view, para 244, FIG. 10C, second FOV 1006 may be scanned and then moved right-to-left in a horizontal pattern across FOV 1000).
Regarding claim 21, Keilaf discloses the lidar device of claim 1, wherein the controller is further configured to determine the one or more regions of interest based on weather conditions (para 195, Processing unit 108 obtained information to determine a scanning scheme for scanning different portions of field of view 120and include a current light condition, a current weather condition, para 542, weather conditions, positions or distribution of detected objects in space).
Regarding claim 22, Keilaf discloses the lidar device of claim 1, wherein the controller is further configured to determine the one or more regions of interest based on one or more driving conditions of a vehicle associated with the lidar device (FIG. 52, flow chart for detecting objects in a regions of interest using LIDAR system, para 160, detection elements 402  grouped into a plurality of regions 404  geometrical locations or different shapes (e.g. rectangular, squares, rings, and so on, or in any other shape)).
Regarding claim 23, Keilaf discloses the lidar device of claim 22, wherein the driving conditions comprise a type of road on which the vehicle is driving, traffic signals, traffic conditions, an occurrence of an unprotected turn, historical driving data, data from other vehicles in a vehicle fleet, or a location of a construction zone (para 0542,  detected characteristics of objects in space (e.g. shape, reflectivity), type/class of objects (e.g., pedestrian, building, vehicle, light post), relative position of sun or other light sources, state of traffic (e.g., jammed vs. open highway), para 636, processor 118  determine current driving environment traffic jam, para 636, driving environments include traffic jams, tunnels, junctions, bridges, interstates or highways, and so on, LIDAR systems adjust one or more properties of a scan of a field of view ).
Regarding claim 24, Keilaf discloses the lidar device of claim 1, wherein the controller is further configured to determine the one or more regions of interest based on a time of day (para 745, LIDAR FOV determined to have a level of ambient light meeting predetermined characteristic (e.g., ambient light level, type of light source, night or  daytime operation).
Regarding claim 25, Keilaf discloses a method comprising: determining, using a controller of a light detection and ranging (lidar) device (para 213, LIDAR system includes a vertical-cavity surface-emitting laser (VCSEL) array or any other type of light emitters array, para 418, LIDAR (interchangeably “emitters” and “emitters assembly”) include one or more individual emitters); 
emitting, from each light emitter in the plurality of light emitters (para 236,  FIGS. 9A and 9B, LIDAR 900 and 900′ include pulse emitters assembly 910 for emitting pulses), a light pulse into the environment of the lidar device in a plurality of different emission directions relative to the lidar device, wherein a pulse energy level for each light pulse emitted by each light emitter in the plurality of light emitters is controlled by the controller according to the pulse energy plan (para 429, controller 2360 may determine, based on the preliminary detection-information generated by the plurality of detectors, para 13, light receive from each of a plurality of detectors, signal indicative of light reflections from area while deflector is in the particular position, para 753, processor 118  receive information, via one or more temperature sensors, indicating temperature of one or more components exceeds threshold temperature and threshold temperature determined dynamically may be a static, preset value)); and 
detecting, by a plurality of detectors of the lidar device, each detector corresponding to a light emitter in the plurality of light emitters, reflections of the light pulses emitted by the corresponding light emitters and received from the environment of the lidar device (para 236,  FIGS. 9A and 9B, LIDAR 900 and 900′ include pulse emitter  assembly 910 for emitting pulses, para 13, light receive from each of a plurality of detectors, signal indicative of light reflections from area while deflector is in the particular position).
Keilaf specifically fails to disclose a pulse energy plan based on one or more regions of interest in an environment of the lidar device and a thermal budget. 
In analogous art, LaChapelle discloses a pulse energy plan based on one or more regions of interest in an environment of the lidar device and a thermal budget (Abstract, The adjusting includes measuring energy levels of return light pulses emitted from the lidar system, para 47, values of pulse energy of the output beam 125 include the approximate values of 0.1 μJ, 1 μJ, 10 μJ, 100 μJ, and 1 mJ, para 131, Measuring the energy level corresponds to power or energy of returned light pulse, para 07, adjust measure energy levels of return light pulses emitted from the lidar system and scattered by targets).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of LIDAR technology to detect objects in the surrounding environment disclosed by Keilaf to adjusting energy levels of return light pulses emitted from the lidar system and scattered by targets as taught by LaChapelle to use lidar system includes a light source configured to emit light pulses, a scanner configured to direct the light pulses to scan a field of regard of the lidar system, and a receiver configured to detect the light pulses scattered by one or more targets to generate signals indicative of positions of the one or more targets relative to the vehicle [LaChapelle, paragraph 0016].
Regarding claim 26, Keilaf discloses the method of claim 25, further comprising scanning, by an actuator of the lidar device, a pointing direction of the lidar device through a range of angles, comprises controlling circuitry of the lidar device configured to power the plurality of light emitters as the pointing direction of the lidar device is scanned through the range of angles by the actuator, and wherein the different emission directions relative to the lidar device comprise different emission directions relative to the pointing direction of the lidar device  (para 110, LIDAR system may be achieved by moving or pivoting a light deflector to deflect light in differing detectors toward different parts of the field of view, para 815, actuators include a first pair of actuators that may be opposite to each other along a first directions and a second pair of actuators opposite to each other along a second directions, para 365, light deflector 114 (e.g., an angular orientation of the deflector, an angle of rotation of the deflector along two or more axes, etc.) in order to change an angle of deflection).
Keilaf specifically fails to disclose the controller controlling the pulse energy level for each light pulse emitted each light emitter in the plurality of light emitters.
In analogous art, LaChapelle discloses the controller controlling the pulse energy level for each light pulse emitted each light emitter in the plurality of light emitters (Abstract, The adjusting includes measuring energy levels of return light pulses emitted from the lidar system, para 131, Measuring energy level corresponds to power or energy of returned light pulse, para 07, adjust measure energy levels of return light pulses emitted from the lidar system and scattered by targets, para 61, controller 150  cause light source 110 to adjust frequency, period, duration, pulse energy, peak power, average power, or wavelength of optical pulses produced by the light source 110).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of LIDAR technology to detect objects in the surrounding environment disclosed by Keilaf to adjusting energy levels of return light pulses emitted from the lidar system and scattered by targets as taught by LaChapelle to use lidar system includes a light source configured to emit light pulses to detect the light pulses scattered by one or more targets to generate signals indicative of positions of targets relative to the vehicle [LaChapelle, Abstract].
Regarding claim 27, Keilaf discloses a non-transitory, computer-readable medium having instructions stored therein, wherein the instructions, when executed by a processor (para 25, non- transitory computer-readable storage media store program instructions, which are executed by processing device), perform a method comprising: 
causing each light emitter in the plurality of light emitters to emit a light pulse into the environment of the lidar device in a plurality of different emission directions relative to the lidar device (para 213, LIDAR system includes a vertical-cavity surface-emitting laser (VCSEL) array or any other type of light emitters array, para 418, LIDAR (interchangeably “emitters” and “emitters assembly”) may include one or more individual emitters), wherein a pulse energy level for each light pulse emitted by each light emitter in the plurality of light emitters is controlled according the pulse energy plan para 429, controller 2360 may determine, based on the preliminary detection-information generated by the plurality of detectors, para 13, light receive from each of a plurality of detectors, signal indicative of light reflections from area while deflector is in the particular position, para 753, processor 118  receive information, via one or more temperature sensors, indicating temperature of one or more components exceeds threshold temperature and threshold temperature determined dynamically may be a static, preset value)); and 
receiving, from each detector in a plurality of detectors of the lidar device, signals corresponding to detected reflections of the light pulses emitted by the plurality of light emitters and received from the environment of the lidar device, wherein each detector of the plurality of detectors corresponds to a light emitter in the plurality of light emitters (para 418, LIDAR (interchangeably “emitters” and “emitters assembly”) may include one or more individual emitters, operate using different operational parameters, para 429, controller 2360 may determine, based on preliminary detection-information generated by the plurality of detectors, para 13, light receive from each of a plurality of detectors, signal indicative of light reflections from area while deflector is in the particular position).
Keilaf specifically fails to disclose determining a pulse energy plan based on one or more regions of interest in an environment of a light detection and ranging (lidar) device and a thermal budget
In analogous art, LaChapelle discloses determining a pulse energy plan based on one or more regions of interest in an environment of a light detection and ranging (lidar) device and a thermal budget (Abstract, The adjusting includes measuring energy levels of return light pulses emitted from the lidar system, para 47, values of pulse energy of the output beam 125 include approximate values of 0.1 μJ, 1 μJ, 10 μJ, 100 μJ, and 1 mJ, para 131, Measuring energy level corresponds to power or energy of returned light pulse, para 07, adjust measure energy levels of return light pulses emitted from the lidar system and scattered by targets).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of LIDAR technology to detect objects in the surrounding environment disclosed by Keilaf to adjusting energy levels of return light pulses emitted from the lidar system and scattered by targets as taught by LaChapelle to use lidar system includes a light source configured to emit light pulses, a scanner configured to direct the light pulses to scan a field of regard of the lidar system, and a receiver configured to detect the light pulses scattered by one or more targets to generate signals indicative of positions of the one or more targets relative to the vehicle [LaChapelle, paragraph 0016].
Regarding claim 28, Keilaf discloses the non-transitory, computer-readable medium of claim 27, wherein the method further comprises causing an actuator of the lidar device to scan a pointing direction of the lidar device through a range of angles, comprises controlling circuitry of the lidar device configured to power the plurality of the light emitters as the pointing direction of the lidar device is scanned through the range of angles by the actuator, and wherein the different emission directions relative to the lidar device comprise different emission directions relative to the pointing direction of the lidar device (para 110, LIDAR system directions be achieved by moving or pivoting a light deflector to deflect light in differing directions toward different parts of the field of view, para 815, actuators include a first pair of actuators that may be opposite to each other along a first directions and a second pair of actuators that may be opposite to each other along a second directions, para 365, light deflector 114 (e.g., an angular orientation of the deflector, an angle of  rotation of the deflector along two or more axes, etc.) in order to change an angle of deflection).
Keilaf specifically fails to disclose controlling the pulse energy level for each light pulse emitted each light emitter in the plurality of light emitters.
In analogous art, LaChapelle discloses controlling the pulse energy level for each light pulse emitted each light emitter in the plurality of light emitters (Abstract, The adjusting includes measuring energy levels of return light pulses emitted from the lidar system, para 131, Measuring energy level corresponds to power or energy of returned light pulse, para 07, adjust measure energy levels of return light pulses emitted from the lidar system and scattered by targets, para 61, controller 150  cause light source 110 to adjust frequency, period, duration, pulse energy, peak power, average power, or wavelength of optical pulses produced by the light source 110).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of LIDAR technology to detect objects in the surrounding environment disclosed by Keilaf to adjusting energy levels of return light pulses emitted from the lidar system and scattered by targets as taught by LaChapelle to use lidar system includes a light source configured to emit light pulses to detect the light pulses scattered by one or more targets to generate signals indicative of positions of targets relative to the vehicle [LaChapelle, Abstract].
Allowable Subject Matter
11.	Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
12.        Applicant's arguments filed September 26, 2022 have been fully considered but they are not persuasive. 
 Double Patenting rejection not withdrawn.
          On page 15, lines 7-10, and page 15, lines 14-22, the applicant argues that the reference(s) do not teach or even suggest a wireless button, which requires touching or depressing by a user to provide an output signal as claimed.
          The examiner respectfully disagrees and points out that the Keilaf teaches as in FIGS. 9A and 9B, LIDAR 900  include pulse emitters 910 for emitting pulses and LIDAR include one or more individual emitters [418], and FIG. 3D, LIDAR system 100 that scans environment of LIDAR system 100, on which one or more light sources 112 and one or more sensors 116 are installed, thereby scanning the environment and projecting unit 102 may include at least one light source 112 configured to project light emission [154]  and emitted light may have known parameters such as: duration, angular dispersion, wavelength, instantaneous power, photon density at different distances from the emitter, average power, power intensity [0423] and controller 2360  determine, based on the preliminary detection-information generated by the plurality of detectors [0429] and, light receive from plurality of detectors, signal indicative of light reflections from area while deflector is in the particular position [013] and Fig. 3D, LIDAR system with a rotation mechanism for synchronically rotating light sources or sensors [154], and LIDAR FOV determined to have a level of ambient light meeting predetermined characteristic (e.g., light level, type of light source, night or daytime operation [745], and control at least one light source in a manner enabling light flux of light from at least one light source to vary over a scan of a field of view [021], and
	LaChapelle teaches adjusting includes measuring energy levels of return light pulses emitted from the lidar system [abstract] and, values of pulse energy of the output beam 125 include approximate values of 0.1 μJ, 1 μJ, 10 μJ, 100 μJ, and 1 mJ [047] and, measuring energy level corresponds to power or energy of returned light pulse [0131] and, adjust measure energy levels of return light pulses emitted from the lidar system and scattered by targets [07].
Thus, Keilaf (US 2018/0143324 A1) in view of LaChapelle (US 2018/0284245 A1) disclose the applicant’s whole invention.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRZA ALAM whose telephone number is (469) 295-9286.  The examiner can normally be reached on 8:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRZA F ALAM/           Primary Examiner, Art Unit 2689